944 F.2d 903
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger ZACZEK, Petitioner.
No. 91-8027.
United States Court of Appeals, Fourth Circuit.
Submitted June 11, 1991.Decided Sept. 23, 1991.

On Petition for Writ of Mandamus.
Roger Zaczek, appellant pro se.
PETITION DENIED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Roger Zaczek, a Virginia prisoner, brought this mandamus petition seeking an order directing the district court to liberally construe his pro se pleadings, and particularly his response to the defendants' motion for summary judgment, in a pending 42 U.S.C. § 1983 action.   He seeks in the alternative to have the petition construed as a notice of appeal so that he may proceed with an interlocutory appeal of nonfinal orders in the pending action.


2
Mandamus is an extraordinary remedy;  mandamus relief is only available if there are no other means by which the petitioner could obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).   Because Zaczek may attack any of the district court's actions on direct appeal after final judgment, he has another remedy.   Consequently, although we grant leave to proceed in forma pauperis, we deny the petition.


3
Further, the orders which Zaczek attacks are not collateral orders;  he may seek review of them on appeal after the district court's final order.   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   Because the Court lacks jurisdiction over interlocutory appeals such as this,  Catlin v. United States, 324 U.S. 229, 233 (1945), we deny the motion to construe the petition as a notice of appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
PETITION DENIED.